                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 INTERNATIONAL                                                                    PLAINTIFFS
 BROTHERHOOD OF
 ELECTRICAL WORKERS,
 LOCAL 480, ET AL.

 V.                                                CIVIL ACTION NO. 3:16-CV-45-DPJ-FKB

 MULTI-CON, INC., D/B/A                                                         DEFENDANTS
 MULTI-CON-ELECTRIC
 COMPANY, INC.; JOE COLLINS,
 PRESIDENT/DIRECTOR;
 JESSICA MCINTYRE, VICE
 PRESIDENT

                                            ORDER

       On February 21, 2019, Plaintiffs filed a motion to enforce the settlement agreement and

enroll final judgment in this closed case. Mot. [28]. On July 9, 2019, United States Magistrate

Judge F. Keith Ball entered a Report and Recommendation [36], in which he recommended the

Court grant Plaintiffs’ motion and “enroll final judgment to include both Defendants’ defaulted

payments of $36,773.03 and attorney’s fees of $750.00.” R. & R. [36] at 2. No party filed

written objections to the Report and Recommendation, and the time to do so has now expired.

       The Court, having reviewed the unopposed Report and Recommendation, agrees with

Judge Ball; the Report and Recommendation is adopted as the opinion of the Court. Plaintiffs’

motion is granted, and a final judgment in their favor, including the defaulted payments and

attorney’s fees, will be entered.

       SO ORDERED AND ADJUDGED this the 24th day of July, 2019.


                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE
